
	
		II
		112th CONGRESS
		2d Session
		S. 2129
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2012
			Mr. Lieberman (for
			 himself and Mr. Warner) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for reforming and consolidating agencies of
		  the Federal Government to improve efficiency and
		  effectiveness.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Reforming and Consolidating
			 Government Act of 2012.
		2.Providing
			 consolidation authority
			(a)Defining an
			 efficiency-Enhancing planSection 902 of title 5, United States Code,
			 is amended—
				(1)in paragraph (2),
			 by striking and after the semicolon;
				(2)in paragraph (3),
			 by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(4)efficiency-enhancing
				plan means a reorganization plan that the Director of the Office of
				Management and Budget determines will result in, or is likely to result
				in—
							(A)a decrease in the
				number of agencies; or
							(B)cost savings in
				performing the functions that are the subject of that
				plan.
							.
				(b)Modernizing
			 reorganization authoritySection 905(a) of title 5, United States
			 Code, is amended—
				(1)by amending
			 paragraph (1) to read as follows:
					
						(1)abolishing or
				transferring an independent regulatory agency, or all the functions thereof, or
				consolidating 2 or more independent regulatory agencies, or all the functions
				thereof;
						;
				
				(2)by striking
			 paragraph (5); and
				(3)by redesignating
			 paragraphs (6) and (7) as paragraphs (5) and (6), respectively.
				3.Duration and
			 scope of authority
			(a)In
			 generalSection 905(b) of title 5, United States Code, is amended
			 by striking if the plan and all that follows and inserting the
			 following: “if the plan is—
				
					(1)transmitted to
				Congress (in accordance with section 903(b)) on or before the date that is 2
				years after the date of enactment of the Reforming and Consolidating Government Act of
				2012; and
					(2)an
				efficiency-enhancing
				plan.
					.
			(b)Exercise of
			 rulemaking powerSection 908(1) of title 5, United States Code,
			 is amended by striking December 31, 1984 and inserting
			 the date that is 2 years after the date of enactment of the
			 Reforming and Consolidating Government Act of
			 2012.
			(c)Terms of
			 resolutionSection 909 of title 5, United States Code, is amended
			 by striking the matter after the resolving clause and all that
			 follows through such modifications and inserting the
			 matter after the resolving clause of which is as follows: That Congress
			 approves the reorganization plan numbered _____ transmitted to Congress by the
			 President on ___________., and includes such
			 modifications.
			4.SeverabilityIf any provision of this Act, an amendment
			 made by this Act, or the application of such provision or amendment to any
			 person or circumstance is held to be unconstitutional, the remainder of this
			 Act, the amendments made by this Act, and the application of the provisions of
			 such to any person or circumstance shall not be affected thereby.
		
